DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 4, in the response filed October 26, 2021, have been entered.
Claims 4 and 6 are currently pending in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a multifilament composed of the thermally adhesive sheath-core conjugate fiber”.  The preamble of the claim recites the limitation “[a] thermally adhesive sheath-core conjugate fiber”.   The claim is directed towards a singular thermally adhesive sheath-core conjugate fiber.  It is unclear how a singular fiber can comprise multiple filaments.  It is unclear if the claim is directed towards an intended use of the thermally adhesive sheath-core conjugate fiber or intends to claim a multifilament comprising the thermally adhesive sheath-core conjugate fiber.  Based on the preamble being directed towards a fiber, for the purpose of prior art application, Examiner will interpret 
Claim 6 is rejected based on their dependency on rejected claim 4.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0013295 to Uchiyama in view of US Pub. No. 2014/0154943 to Choi.
Regarding claim 4, Uchiyama teaches a fiber C having a core-sheath structure (thermally adhesive sheath-core conjugate fiber) comprising a core part of polyethylene terephthalate and a sheath part including a copolymerized polyethylene terephthalate (PET) sheath having a fineness of 1 to 6 dtex (Uchiyama, abstract, para 0009, 0011).  Uchiyama teaches the sheath being PET copolymerized with isophthalic acid and having a lower melting point than the core (Id., para 0043).  Uchiyama teaches the core-sheath fibers (C) causing bonding between the core-sheath fibers (C) and the polyester fibers (B) (Id., para 0040) by melting the binder component of the fibers (Id., para 0050), reading on the fiber being a thermally adhesive sheath-core conjugate fiber.

However, Choi teaches a sheath-core type filament having a first polyester polymer as a core component with a melting temperature of 250°C or higher and a second polyester polymer as a sheath component that has a lower melting point of the first polyester polymer by 20°C or more (Choi, abstract).  Choi teaches the first polyester polymer being polyethylene terephthalate and the second polyester polymer being a copolymer of polyethylene terephthalate, including isophthalic acid comonomer (Id., para 0029-0030).  Choi teaches the core preferably having a melting point of 250°C to 280°C and the sheath preferably 180°C to 230°C (Id., para 0027).  Choi teaches that is the melting point of the second polymer forming the sheath is too low, heat contraction may occur (Id., para 0028).  Choi also teaches embodiments having a sheath with a melting temperature of 224°C or 221°C (higher than 215°C) and a core melting point of 255°C (sheath being 21°C and 34°C lower than the PET core), although the sheath these embodiments are a polybutylene terephthalate polymer or polytrimethylene terephthalate polymer, respectively (Id., para 0058, 0066-0067).  Choi teaches web comprising the sheath-core fiber can be bonded by a simple process of heating the web and exhibit excellent properties such as tensile strength, elongation, and tearing strength (Id., para 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the core-sheath structure of Uchiyama, wherein the core has a melting point of 250C or higher and the core and the sheath have a difference of 20°C or more and the sheath has a melting point between 180C and 230°C, such as 224°C or 221°C, as taught by Choi, motivated by the desire of forming predictably suitable core-sheath fiber comprising polyethylene terephthalate core and polyethylene terephthalate sheath copolymer, such as with isophthalic acid, and are capable of forming web that are bonded by a simple heat process and exhibit excellent properties, such as tensile strength, elongation, and tearing strength.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the dtex of the fiber, the melting point of the sheath polyethylene terephthalate copolymer and its difference relative to the core polymer, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing to have form the core sheath fiber of the prior art combination wherein the sheath part is selected to be a polyethylene terephthalate copolymer having a melting point of 224°C or 221°C in place of the polybutylene terephthalate polymer or polytrimethylene terephthalate polymer in conjunction with the polyethylene terephthalate core, motivated by the desire of using predictably suitable sheath polymer materials and by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding the claimed strength and elongation, although the prior art is silent with regards to these properties, the claimed properties are deemed to flow naturally from the teachings of the prior art since Choi teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Choi teaches a core-sheath fiber having a polyethylene terephthalate homopolymer core having a melting point higher than 250°C, specifically 255°C, and a polyethylene 
As the core-sheath fiber has a sheath of a thermoplastic polyester with the claimed melting point, the fiber is capable of being a thermally adhesive fiber, reading of the core-sheath fiber of the prior art combination being a thermally adhesive sheath-core conjugate fiber.  The limitation “the multifilament of the thermally adhesive sheath-core conjugate fiber has a total fineness of 30 dtex or more and 90 dtex or less” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The fiber of the prior art combination is also capable of being used in multifilament yarn in conjunction of either multiple conjugate fiber or other fiber to results in a linear density within the claimed range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Choi, as applied to claim 4, further in view of US Pub. No. 2003/0203687 to Akuzawa.
Regarding claim 6, the prior art combination teaches the core-sheath fibers (C) cause bonding between the core-sheath fibers (C) and the polyester fibers (B) (Uchiyama, para 0040) by melting the binder component of the fibers (Id., para 0050).
The prior art combination does not teach the core-sheath fibers being part of a tricot fabric.
However, Akuzawa teaches a fabric sheet comprising fusible fiber, such as core-sheath type composite fiber comprising high melting polyester and low melting polyester (Akuzawa, abstract, para 0033-0034).  Akuzawa teaches the fiber sheet being a knitted fabric such as a tricot or a nonwoven (Id., para 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form a tricot knitted fabric using the core-sheath fiber of the prior art combination, motivated by the desire of forming conventionally known fabrics predictably suitable for using heat fusible core-sheath fiber having a core a higher melt temperature polyester and a sheath of lower melting polyester.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Choi, as applied to claim 4, alternatively further in view of Akuzawa as applied to claim 6, further in view of WO 2015/159439 to Taga.
Regarding claims 4 and 6, in the event that the strength and elongation does not flow naturally from the teachings of the prior art combination, Taga teaches a polyester composite fiber having a core part and a sheath part that completely cover the core part, wherein the core comprises a polyester and the sheath part is a polyester (Taga, abstract).  Taga teaches the composite fiber having a strength more preferably of 3.5 cN/dtex or more and an elongation preferably 30% or more (Id., p. 5).  Taga teaches the polyester being polyethylene terephthalate and that other component may be copolymerized with the polyester as long as the object of the invention is not impaired, such as copolymerized with polyoxyalkylene glycols in an amount preferably within 10 mol% (Id.).  Therefore, Taga establishes that a strength greater than 3.5 cN/dtex and elongation greater than 30% is achievable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the core-sheath fiber of the prior art combination, wherein the strength is 3.5 cN/dtex or more and elongation is 30% or more, based on the desired properties of the fiber to impart on the fabric, such as strength, with reasonable expectation of success as taught by Taga.

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the disclosures of Uchiyama and Choi fail to establish the inherency of the claimed strength and elongation.  Applicant further argues that the claimed strength and elongation as recited in claim 4 are achieved by controlling the spinning temperature, base surface temperature and polymer residence time as described in para 0032 and 0036-0038 and are not disclosed, taught, or suggested in the Uchiyama and Choi nor enabled as to how to provide or achieve the claimed strength and elongation.  Examiner respectfully disagrees.  The combination of Uchiyama and Choi renders obvious the claimed structure, specifically a core sheath fiber having a polyethylene terephthalate core having a melting point of 255°C and copolymer of polyethylene terephthalate sheath having a melting point of 221°C or 221°C.  The same materials as disclosed in the instant invention are taught by the prior art combination.  The prior art further teaches a web using these fiber having excellent properties including tensile strength and elongation, which implies the fibers would also exhibit excellent tensile strength and elongation.  Based on these similarities, Examiner has shifted the burden to Applicant to demonstrate that the fiber of the prior art combination would not have the claimed properties.  
Applicant points to teachings in the disclosure related to the exemplary processes of forming the inventive fiber as well as Table 1-2.  Applicant appears to argue the process of forming is critical to achieving the claimed properties in combination with the materials.  Para 0032 discusses the reason to target the specific strength and the elongation.  Para 0036-0038 provide examples of methodologies to form the fiber with preferable temperatures.  Para 0036 details an exemplary method that includes a pressure melter method and an extruder method, the extruder method being preferable.  Para 0037 details a preferable spinning temperature for high toughness.  Para 0038 teaches shortening the melting 
The examples in Table 1-1 and 1-2 of the instant application show the effects of the core and sheath melting temperature and the melting point difference.  Applicant is arguing that the process, specifically the spinning temperature and surface temperature, is critical to achieving the claimed properties.  However, both the inventive examples and the comparison examples having the same process conditions.  Comparative Example 1 uses a lower spinning temperature and surface temperature but the melting point of the core is outside the claimed range.  The table demonstrates that the materials and their properties are critical to achieving the claimed strength.  The examples do not provide evidence that the process is critical to achieving the claimed properties and the fiber of the prior art combination would not meet the claimed properties.  There are no examples using materials as claimed or used in the prior art combination but with a process outside to support process being critical to achieving the claimed properties.  As the prior art combination renders obvious these materials, the claimed properties would flow naturally from the teachings of the prior art combination.  Applicant has not shown that the fiber of the prior art combination would not have the claimed strength.  Furthermore, Taga to teach a core-sheath fiber using polyethylene terephthalate core and copolymerized polyester sheath fiber having a strength and elongation within the claimed range to the properties being desirable and having a reasonable expectation of success.  Examiner maintains the rejection detailed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JENNIFER A GILLETT/Examiner, Art Unit 1789